Opinion issued March 24, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00084-CR
                              NO. 01-20-00085-CR
                            ———————————
                       IN RE DEVON MORRIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Devon Morris, has filed two petitions for writ of mandamus asking

this Court to order respondent, the Honorable Lori Chambers Gray, to conduct a

hearing on relator’s motion to dismiss his court-appointed attorney.1 We deny the



1
      The underlying cases are State of Texas v. Devon Morris, Cause Nos. 1645948 and
      1645949, pending in the 262nd District Court of Harris County, Texas, the
      Honorable Lori Chambers Gray presiding.
petition. See TEX. R. APP. P. 52.3(k)(1)(A), (g); TEX. R. APP. P. 9.4; O'Connor v.

First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992).

                                 PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2